WIGGINTON, Judge.
Claimant brings this appeal from the order of the judge of compensation claims denying benefits on the basis of her finding that claimant is an independent contractor. Because we find the circumstances in this case to be substantially similar to those in Herman v. Roche, 533 So.2d 824 (Fla. 1st DCA 1988), we conclude here as we did in Herman that the JCC gave an incorrect legal effect to her findings and therefore reverse the order appealed and remand for further proceedings.
ALLEN and WOLF, JJ., concur.